Citation Nr: 0731415	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  95-02 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a cervical disorder, to 
include as secondary to lumbosacral and right ankle 
disorders.


REPRESENTATION

Appellant represented by:	Sylvia Rith Holt, Connie Kay 
Willis, and Richard Clay Holt, Agents


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1950 to 
September 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.

The Board remanded the veteran's case in June 1999 and August 
2003.


FINDING OF FACT

The preponderance of the competent evidence is against 
finding that a cervical disorder is related to military 
service, or is otherwise related to lumbosacral and right 
ankle disorders.  Arthritis of the cervical spine was first 
shown many years after separation from service.


CONCLUSION OF LAW

A cervical disorder was not incurred or aggravated by 
military service, arthritis may not be presumed to have been 
incurred in service, and the cervical disorder is not 
proximately due to, the result of, or aggravated by 
lumbosacral and right ankle disorders.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 and Supp. 
2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2006); 
Allen v. Brown, 7 Vet. App. 439 (1995).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the appellant in the April 2002 
supplemental statement of the case and in February 2004 
correspondence of the information and evidence needed to 
substantiate and complete the claim.  VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim.  VA 
informed the claimant of the need to submit all pertinent 
evidence in his possession.  While the appellant may not have 
received full notice prior to the initial decision, after 
sufficient notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and the claim was readjudicated.  The claimant was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.

The Claim

The veteran claims entitlement to service connection for a 
cervical disorder, to include as secondary to lumbosacral and 
right ankle disorders.  The Board agrees with the RO that the 
preponderance of the evidence of record is against linking a 
cervical disorder to his period of active duty, and against 
finding that a cervical disorder is proximately due to or the 
result of the aforementioned service-connected disorders.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

If there is no showing of a resulting chronic condition 
during service, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

Service connection may be presumed for certain disorders, 
including arthritis, where demonstrated to a compensable 
degree within one year following separation from qualifying 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may also be granted where disability is 
proximately due to or the result of an already service-
connected disability.  38 C.F.R. § 3.310.  Finally, 
compensation is payable when a service-connected disability 
has aggravated a non-service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

Service medical records include an entrance physical 
examination noting a pre-service back injury, which an April 
2002 rating decision considered when granting service 
connection for a lumbosacral strain with postoperative 
degenerative joint and disc disease had been permanently 
worsened as a result of service.  Service medical records are 
otherwise devoid of evidence of complaints or treatment more 
precisely limited to a specifically cervical spine disorder.

Postservice, there is no evidence of arthritis of the 
cervical spine within one year of separation from service in 
September 1954.

There is no evidence of record of a cervical disorder until 
November 1987, when a private treatment record from Mercy 
Medical Center in Redding, California, refers to the 
veteran's work-related neck pain and records a diagnosis of 
acute C-6 radiculopathy with sensory and motor symptoms.  A 
subsequent VA X-ray study in March 2000 showed mild multi-
level degenerative disc changes of the cervical spine.

The veteran was afforded VA examinations to determine the 
nature and etiology of his cervical disorder, as well as its 
relationship to service-connected disabilities, in March, 
July, and October 2000, April 2001, and July 2003.  The 
claims files were reviewed on each occasion.  In October 
2000, the examiner concluded that the veteran's neck and back 
injuries both originated in service.  Another examination, in 
March 2000, found that there was no way to sort out the 
percentage of any neck disability that may be due to an 
altered gait without resorting to speculation.  

Three examinations, in July 2000, April 2001, and July 2003, 
concluded that a cervical disorder is unrelated to military 
service, or otherwise unrelated to lumbosacral and right 
ankle disorders.  The July 2000 examination found no direct 
relationship between the service-connected right ankle 
disorder and a cervical disorder; the April 2001 examination 
concluded that the right ankle disorder had not aggravated 
any cervical disorder.  The July 2003 examination reported no 
evidence of record to link a low back disability to the 
veteran's neck condition; nor was an in-service injury 
related to his neck found.  Interestingly, the author of the 
April 2001 and July 2003 VA examination reports was the same 
medical doctor who had previously authored the favorable 
examination report in October 2000.

The evidence of record also includes voluminous treatment 
evidence from Timothy D. Peters, M.D., a private physician 
who has treated the veteran over a significant period of time 
to include prior to the current appeal.  Neither the Board 
nor the VA examiners who reviewed these medical records was 
able to find any favorable opinions the veteran insisted Dr. 
Peters had given him.  See, e.g., documents from Dr. Peters 
dated in November 1994, and February and July 1999.

On review of the evidence addressing the origins of the 
veteran's cervical disorder, the Board finds that it must 
assign greater evidentiary weight to the opinions in the July 
2000, April 2001, and July 2003 VA examination reports than 
that provided in the October 2000 examination report.  In the 
first place, the latter two examinations took place after the 
favorable examination and benefited from a review and 
consideration of the previous examinations.  Most 
importantly, however, the final two examinations, in April 
2001 and in July 2003, are by the same physician who had 
written the prior favorable opinion in October 2000.  He had 
changed his mind.  Ergo, he no longer subscribed to the 
previous, favorable opinion.

Accordingly, after considering all of the evidence of record, 
the Board must conclude that the weight of the evidence is 
against the direct service connection claim.  Moreover, given 
the well over three decades between the veteran's January 
1954 separation from military service and the earliest 
diagnosis of record, in the aforementioned 1987 treatment 
evidence from Mercy Medical Center, the Board finds no 
continuity of symptomatology.  38 C.F.R. § 3.303.

Given this evidentiary picture, the preponderance of the 
evidence is against finding that the appellant's cervical 
disorder is related to his military service.  While there is 
a history of back problems noted on the November 1950 
entrance physical examination, there was no in-service 
notation pertinent to a cervical disorder.  Moreover, there 
is no evidence of continuing cervical disorder in the years 
following service.  Thus, there is no basis for concluding 
that there was a cervical disorder that was related to 
service.

Likewise, the veteran does not prevail on a secondary service 
connection theory under 38 C.F.R. §§ 3.310, because the 
examiners who addressed the secondary service connection 
aspect and provided a clear, non-speculative opinion all 
concluded that a cervical disorder was unrelated to 
lumbosacral and right ankle disorders.  These opinions are 
not contradicted by any other medical opinions of record.  
The United States Court of Appeals for Veterans Claims 
(Court) has stated that VA may only consider independent 
medical evidence to support its findings and is not permitted 
to base decisions on its own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski 1 Vet. App. 171, 175 
(1991).

Given this evidentiary picture, the preponderance of the 
evidence is also against finding that the appellant's 
cervical disorder is proximately due to or the result of an 
already service-connected disability.

In reaching the above conclusions, the Board has not 
overlooked written statements to VA by the veteran or on his 
behalf, or the appellant's personal hearing testimony.  Lay 
witnesses can testify as to the visible symptoms or 
manifestations of a disease or disability.  Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  Lay statements as to the 
origins of a current disability, however, are not probative 
because lay persons are not competent to offer medical 
opinions.  Moray v. Brown, 5 Vet. App. 211 (1993).  
Therefore, the Board assigns more weight to the objective 
medical evidence of record as outlined above. 

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a cervical disorder, to 
include as secondary to lumbosacral and right ankle 
disorders, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


